Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into by and between Dhiren R. Fonseca (“Employee”) and Expedia, Inc., a
Washington corporation (the “Company”), and is effective as of April 13, 2013
(the “Effective Date”).

WHEREAS, the Company and Employee previously entered into an Employment
Agreement, along with Standard Terms and Conditions attached thereto, effective
June 11, 2011 (the “First Agreement”) that set forth the terms and conditions of
Employee’s employment as Co-President, Partner Services Group with the Company;

WHEREAS, the Company and Employee previously entered into an Amended and
Restated Employment Agreement, along with Standard Terms and Conditions attached
thereto, effective March 30, 2012 (the “Second Agreement”) that set forth the
terms and conditions of Employee’s continued employment for a one (1)-year term
as Chief Commercial Officer with the Company and replaced the First Agreement in
its entirety (the date of the end of such term, the “Second Agreement Term End
Date”);

WHEREAS, the Company and Employee extended the effectiveness of the Second
Agreement and, therefore, the Second Agreement Term End Date until April 14,
2013, pursuant to that certain agreement dated March 26, 2013 (“First Amendment
to Employment Agreement”);

WHEREAS, pursuant to Section 7 of the Standard Terms and Conditions of the
Second Agreement, the Second Agreement may be modified by a written agreement
executed by each of Employee and the Company;

WHEREAS, the Company and the Employee desire to establish their agreement with
respect to Employee’s continued services, in the modified capacity described
below, on the modified terms and conditions hereinafter set forth, and Employee
is willing to accept such employment on such modified terms and conditions; and

WHEREAS, Employee acknowledges and agrees that the negotiation of this Agreement
does not constitute grounds for “Good Reason” under the Second Agreement and
Employee also acknowledges and agrees that neither the execution of this
Agreement, nor any change to his duties or other contractual terms by entering
into this Agreement, shall constitute grounds for “Good Reason” under the Second
Agreement, or give rise to any benefits payable thereon.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

1A. EMPLOYMENT. The Company agrees to employ the Employee as Chief Commercial
Officer. Employee shall also remain as an officer of the Company’s parent
corporation, Expedia, Inc. (Delaware). During Employee’s employment with the
Company, Employee shall do and perform all services required by the Company.
During Employee’s employment with the

 

1



--------------------------------------------------------------------------------

Company, Employee shall report directly to Dara Khosrowshahi, the Chief
Executive Officer of the Company (“Reporting Officer”). Employee shall have such
powers and duties with respect to the Company as may reasonably be assigned to
Employee by the Reporting Officer, to the extent consistent with Employee’s
position and status. Employee agrees to perform the duties of Employee’s
position in accordance with the Company’s policies as in effect from time to
time. Employee’s principal place of employment shall be the Company’s offices
located in Bellevue, Washington.

2A. TERM OF AGREEMENT. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of one year. The period beginning
on the date hereof and ending on the one-year anniversary hereof shall be
referred to hereinafter as the “Term.”

Notwithstanding anything to the contrary in this Section 2A, Employee’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

3A. COMPENSATION.

(a) BASE SALARY. During the Term, the Company shall pay Employee an annual base
salary of $425,000 (the “Base Salary”), payable in equal biweekly installments
or in accordance with the Company’s payroll practice as in effect from time to
time. For all purposes under this Agreement, the term “Base Salary” shall refer
to Base Salary as in effect from time to time. For purposes of this Agreement,
“Termination Base Salary” shall be equal to $637,500.00; except that the
“Termination Base Salary” shall be equal to $312,500.00 if Employee’s
entitlement to severance hereunder occurs by operation of Section 1(f) of the
Standard Terms and Conditions attached hereto

(b) DISCRETIONARY BONUS. During the Term, Employee shall be eligible to receive
discretionary annual bonuses. For purposes of the foregoing, Employee’s annual
target bonus shall be 75% of Employee’s Base Salary earned for that year (the
“Target Bonus Percentage”). Any such bonus shall be paid at the same time that
bonuses generally are paid by the Company, currently scheduled to be no later
than March 15 for the preceding calendar year (unless Employee has elected to
defer receipt of such bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended).

(c) BENEFITS. From the Effective Date through the date of termination of
Employee’s employment with the Company for any reason, Employee shall be
entitled to participate in any welfare, health and life insurance and pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company. Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

(i) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing Employee’s duties for the Company, on the same basis as
similarly situated employees and in accordance with the Company’s policies as in
effect from time to time, but in no event shall reimbursement occur after the
end of the subsequent calendar year.

 

2



--------------------------------------------------------------------------------

(ii) Vacation. During the Term, Employee shall be entitled to paid vacation, in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally.

(d) INTENTIONALLY OMITTED.

4A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

 

If to the Company:    333 108th Avenue NE    Bellevue, WA 98004    Attention:
General Counsel If to Employee:    At the most recent address on record for
Employee at the Company

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Washington, or, if not
maintainable therein, then in an appropriate Washington state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

6A. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement as of the Effective Date.

 

EXPEDIA, INC.

/s/ Robert J. Dzielak

By:    Robert J. Dzielak Title: Executive Vice President, General Counsel &
Secretary Dated: April 17, 2013

/s/ Dhiren R. Fonseca

Dhiren R. Fonseca Dated: April 17, 2013

 

4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

1. TERMINATION OF EMPLOYEE’S EMPLOYMENT.

(a) DEATH. In the event Employee’s employment hereunder is terminated by reason
of Employee’s death, the Company shall pay Employee’s designated beneficiary or
beneficiaries, within 30 days of Employee’s death in a lump sum in cash,
(i) Employee’s Base Salary through the end of the month in which death occurs
and (ii) any Accrued Obligations (as defined in Section 1(i) below).

(b) DISABILITY. If, as a result of Employee’s incapacity due to physical or
mental illness (“Disability”), Employee shall have been absent from the
full-time performance of Employee’s duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 4A of the attached
Employment Agreement), Employee shall not have returned to the full-time
performance of Employee’s duties, Employee’s employment under this Agreement may
be terminated by the Company for Disability. During any period prior to such
termination during which Employee is absent from the full-time performance of
Employee’s duties with the Company due to Disability, the Company shall continue
to pay Employee’s Base Salary at the rate in effect at the commencement of such
period of Disability, offset by any amounts payable to Employee under any
disability insurance plan or policy provided by the Company. Upon termination of
Employee’s employment due to Disability, the Company shall pay Employee within
30 days of such termination (i) Employee’s Base Salary through the end of the
month in which termination occurs in equal biweekly installments, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company; and (ii) any Accrued Obligations (as defined in
Section 1(i) below).

(c) TERMINATION FOR CAUSE. The Company may terminate Employee’s employment under
this Agreement with or without Cause at any time prior to the expiration of the
Term. As used herein, “Cause” shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
(iv) the willful or gross neglect by Employee of the material duties required by
this Agreement; or (v) a material violation by Employee of any Company policy
pertaining to ethics, legal compliance, wrongdoing or conflicts of interest
that, in the case of the conduct described in clauses (iv) or (v) above, if
curable, is not cured by Employee within 30 days after Employee is provided with
written notice thereof. Upon (A) the termination of Employee’s employment by the
Company for Cause or (B) Employee’s resignation without Good Reason prior to the
expiration of the Term, the Company shall have no further obligation hereunder,
except for the payment of any Accrued Obligations (as defined in Section 1(i)
below).

(d) RESIGNATION BY EMPLOYEE FOR GOOD REASON. Upon Employee’s resignation for
Good Reason at any time prior to the expiration of the Term, then (i) the
Company shall pay Employee his Termination Base Salary, less applicable tax
withholdings, payable in equal

 

5



--------------------------------------------------------------------------------

biweekly installments for a period of 18-months following the date of Employee’s
termination (such period, the “Salary Continuation Period” and such payments,
the “Cash Severance Payments”); (ii) the Company shall pay Employee within 30
days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in Section 1(i) below); (iii) the Company shall pay in
cash to Employee (within 10 business days of each applicable monthly period) for
each month between the date of termination and the end of the Salary
Continuation Period an amount equal to the premiums charged by the Company to
maintain COBRA benefits continuation coverage for Employee and Employee’s
eligible dependents to the extent such coverage is then in place; (iv) any
compensation awards of Employee based on, or in the form of, Company equity
(e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the twelve months following such termination without regard to a
lapse of the Term of the Agreement (such period, the “Equity Acceleration
Period”) shall vest as of the date of such termination of employment; provided
that any outstanding award with a vesting schedule that would, but for a
termination of employment, have resulted in a smaller percentage (or none) of
the award being vested through the end of such Equity Acceleration Period than
if it vested annually pro rata over its vesting period shall, for purposes of
this provision, be treated as though it vested annually pro rata over its
vesting period (e.g., if 100 restricted stock units (“RSUs”) were granted 2.7
years prior to the date of the termination and vested pro rata on each of the
first five anniversaries of the grant date and 100 RSUs were granted 1.7 years
prior to the date of termination and vested on the fifth anniversary of the
grant date, then on the date of termination 20 RSUs from the first award and 40
RSUs from the second award would vest); provided further that any amount that
would vest under this provision but for the fact that outstanding performance
conditions have not been satisfied shall vest only if, and at such point as,
such performance conditions are satisfied; and provided further that if any
Equity Awards made subsequent to the Effective Date of this Agreement specifies
a more favorable post-termination vesting schedule for such equity, the terms of
the award agreement for such Equity Award shall govern; (v) any then vested
options of Employee (including options vesting as a result of (iv) above) to
purchase Company equity, shall remain exercisable through the date that is 18
months following the date of such termination or, if earlier, through the
scheduled expiration date of such options, and this right to exercise options
shall survive Employee’s death, if his death should occur during these same
timeframes; and (vi) the Company will consider in good faith the payment of a
discretionary bonus on a pro rata basis for the year in which the termination of
employment occurs, any such payment to be paid (if at all) based on actual
performance during the year in which termination has occurred and based on the
number of days of employment during such year relative to 365 days (payable in a
lump sum at the time such annual bonus would otherwise have been paid).

“Good Reason” shall mean the occurrence of any of the following without
Employee’s prior consent: (A) the Company’s material breach of any material
provision of this Agreement, (B) the material reduction in Employee’s duties,
including any change in the reporting structure of the Employee, (C) the
material reduction in Employee’s Base Salary, or (D) the relocation of
Employee’s principal place of employment more than 50 miles outside the Seattle
metropolitan area, unless, in each case, Employee has approved of such
relocations; provided that in no event shall Employee’s resignation be for “Good
Reason” unless (x) an event or circumstance set forth in clauses (A) through
(D) shall have occurred and Employee provides the Company with written notice
thereof within 30 days, after the Employee has knowledge of the occurrence or
existence of

 

6



--------------------------------------------------------------------------------

such event or circumstance, which notice specifically identifies the event or
circumstance that Employee believes constitutes Good Reason, (y) the Company
fails to correct the circumstance or event so identified within 30 days after
receipt of such notice, and (z) the Employee resigns within 90 days after the
expiration of the period referred to in clause (y) above.

The payment to Employee of the severance pay or benefits described in
Section 1(d) (other than any Accrued Obligations) is contingent upon Employee
signing and not revoking a separation and release of the Company and its
affiliates in a form substantially similar to that attached as Exhibit A (the
“Release”), subject to modifications by the Company to comply with applicable
law, the mitigation and offset provisions in Section 1(g), and Employee’s
compliance with the restrictive covenants set forth in Section 2. The Release
must become effective no later than sixty (60) days following Employee’s
employment termination date (such deadline, the “Release Deadline”) or such
earlier date required by the Release. If the Release does not become effective
by the Release Deadline, Employee will forfeit any rights to severance. In no
event will severance payments or benefits (other than any Accrued Obligations)
be paid or provided until the Release Deadline. Upon the Release Deadline, any
payments delayed from the date Employee terminates employment through the
Release Deadline will be payable in a lump sum without interest as soon as
administratively practicable after the Release Deadline and all other amounts
will be payable in accordance with the payment schedule applicable to each
payment or benefit. In the event the termination occurs at a time during the
calendar year where the Release could become effective in the calendar year
following the calendar year in which Employee’s termination occurs, then any
severance payments or benefits that would be considered Deferred Payments (as
defined below) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (i) the Release Deadline, (ii) such time as required by the payment
schedule provided above that is applicable to each payment or benefit, or
(iii) the Delayed Initial Payment Date (as defined below). Employee acknowledges
and agrees that the Company’s payment of severance pay and benefits (except
Accrued Obligations) constitutes good and valuable consideration for such
Release.

(e) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE. If
Employee’s employment is terminated by the Company for any reason other than
Employee’s death or Disability, for Cause, or expiration of the Term, then
(i) the Company shall pay Employee his Termination Base Salary, less applicable
tax withholdings, payable in equal biweekly installments for a period of
18-months following the date of Employee’s termination (such period, the “Salary
Continuation Period” and such payments, the “Cash Severance Payments”); (ii) the
Company shall pay Employee within 30 days of the date of such termination in a
lump sum in cash any Accrued Obligations (as defined in Section 1(i) below);
(iii) the Company shall pay in cash to Employee (within 10 business days of each
applicable monthly period) for each month between the date of termination and
the end of the Salary Continuation Period an amount equal to the premiums
charged by the Company to maintain COBRA benefits continuation coverage for
Employee and Employee’s eligible dependents to the extent such coverage is then
in place; (iv) any compensation awards of Employee based on, or in the form of,
Company equity (e.g. restricted stock, restricted stock units, stock options or
similar instruments) (“Equity Awards”) that are outstanding and unvested at the
time of such termination but which would, but for a termination of employment,
have vested during the twelve months following such termination without regard
to a lapse of the Term of the Agreement (such period, the “Equity Acceleration
Period”) shall vest as of the date of such termination of employment; provided
that

 

7



--------------------------------------------------------------------------------

any outstanding award with a vesting schedule that would, but for a termination
of employment, have resulted in a smaller percentage (or none) of the award
being vested through the end of such Equity Acceleration Period than if it
vested annually pro rata over its vesting period shall, for purposes of this
provision, be treated as though it vested annually pro rata over its vesting
period (e.g., if 100 RSUs were granted 2.7 years prior to the date of the
termination and vested pro rata on each of the first five anniversaries of the
grant date and 100 RSUs were granted 1.7 years prior to the date of termination
and vested on the fifth anniversary of the grant date, then on the date of
termination 20 RSUs from the first award and 40 RSUs from the second award would
vest); provided further that any amount that would vest under this provision but
for the fact that outstanding performance conditions have not been satisfied
shall vest only if, and at such point as, such performance conditions are
satisfied; and provided further that if any Equity Award made subsequent to the
Effective Date of this Agreement specifies a more favorable post-termination
vesting schedule, the terms of the award agreement for such Equity Award shall
govern; (v) any then vested options of Employee (including options vesting as a
result of (iv) above) to purchase Company equity, shall remain exercisable
through the date that is 18 months following the date of such termination or, if
earlier, through the scheduled expiration date of such options, and this right
to exercise options shall survive Employee’s death, if his death should occur
during these same timeframes; and (vi) the Company will consider in good faith
the payment of a discretionary bonus on a pro rata basis for the year in which
the termination of employment occurs, any such payment to be paid (if at all)
based on actual performance during the year in which termination has occurred
and based on the number of days of employment during such year relative to 365
days (payable in a lump sum at the time such annual bonus would otherwise have
been paid.

(f) TERMINATION DUE TO EXPIRATION OF THE TERM. Upon termination of Employee’s
employment due to the expiration of the Term (which, for the avoidance of doubt,
is not a termination other than for Cause for purposes of this Agreement), then
(i) the Company shall pay Employee his Termination Base Salary, less applicable
tax withholdings, payable in equal biweekly installments for a period of
18-months following the date of Employee’s termination (such period, the “Salary
Continuation Period” and such payments, the “Cash Severance Payments”); (ii) the
Company shall pay Employee within 30 days of the date of such termination in a
lump sum in cash any Accrued Obligations (as defined in Section 1(i) below);
(iii) the Company shall pay in cash to Employee (within 10 business days of each
applicable monthly period) for each month between the date of termination and
the end of the Salary Continuation Period an amount equal to the premiums
charged by the Company to maintain COBRA benefits continuation coverage for
Employee and Employee’s eligible dependents to the extent such coverage is then
in place; (iv) any compensation awards of Employee based on, or in the form of,
Company equity that were granted prior to February 15, 2012 (e.g. restricted
stock, restricted stock units, stock options or similar instruments granted
prior to February 15, 2012) (“Equity Awards”) and that are outstanding and
unvested at the time of such termination but which would, but for a termination
of employment, have vested during the twelve months following such termination
(such period, the “Equity Acceleration Period”) shall vest as of the date of
such termination of employment; provided that any outstanding award with a
vesting schedule that would, but for a termination of employment, have resulted
in a smaller percentage (or none) of the award being vested through the end of
such Equity Acceleration Period than if it vested annually pro rata over its
vesting period shall, for purposes of this provision, be treated as though it
vested annually pro rata over its vesting period (e.g., if 100 RSUs were granted
2.7 years prior to the date of the termination and vested pro rata on each of
the first five anniversaries of the

 

8



--------------------------------------------------------------------------------

grant date and 100 RSUs were granted 1.7 years prior to the date of termination
and vested on the fifth anniversary of the grant date, then on the date of
termination 20 RSUs from the first award and 40 RSUs from the second award would
vest); provided further that any amount that would vest under this provision but
for the fact that outstanding performance conditions have not been satisfied
shall vest only if, and at such point as, such performance conditions are
satisfied; and provided further that if any Equity Award made subsequent to the
Effective Date of this Agreement specifies a more favorable post-termination
vesting schedule, the terms of the award agreement for such Equity Award shall
govern; (v) any then vested options of Employee (including options vesting as a
result of (iv) above) to purchase Company equity, shall remain exercisable
through the date that is 18 months following the date of such termination or, if
earlier, through the scheduled expiration date of such options, and this right
to exercise options shall survive Employee’s death, if his death should occur
during these same timeframes; and (vi) the Company will consider in good faith
the payment of a discretionary bonus on a pro rata basis for the year in which
the termination of employment occurs, any such payment to be paid (if at all)
based on actual performance during the year in which termination has occurred
and based on the number of days of employment during such year relative to 365
days (payable in a lump sum at the time such annual bonus would otherwise have
been paid.

Notwithstanding the preceding provisions of Section 1(d), Section 1(e) or this
Section 1(f), in the event that Employee is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
including any regulations and guidance issued thereunder (“Section 409A”)) on
the date of termination of Employee’s employment with the Company and the cash
severance payments and benefits to be paid within the first six months following
such date (the “Initial Payment Period”) (such sum, the “409A Payments”) exceed
the amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the
“Limit”), then (1) any portion of the 409A Payments that is a “short-term
deferral” within the meaning of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be
paid at the times set forth in Section 1(d), (2) any portion of the 409A
Payments (in addition to the amounts contemplated by the immediately preceding
clause (1)) that is payable during the Initial Payment Period that does not
exceed the Limit shall be paid at the times set forth in Sections 1(d), (e) or
(f), as applicable, (3) any portion of the 409A Payments that exceeds the Limit
and is not a “short-term deferral” (and would have been payable during the
Initial Payment Period but for the Limit) (the “Deferred Payments”) shall be
paid, with Interest, on the first business day of the first calendar month that
begins after the six-month anniversary of Employee’s “separation from service”
(within the meaning of Section 409A of the Code) (the “Delayed Initial Payment
Date”), and (4) any portion of the 409A Payments that is payable after the
Initial Payment Period shall be paid at the times set for the in Section 1(d),
(e) or (f), as applicable. For purposes of this Agreement, “Interest” shall mean
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, from the date on which payments would otherwise have been made but for
any required delay through the date of payment.

(g) The payment to Employee of the severance pay or benefits described in
Section 1(e) and (f) (other than any Accrued Obligations) is contingent upon
Employee signing and not revoking a Release, subject to modifications by the
Company to comply with applicable law, the mitigation and offset provisions in
Section 1(h) and Employee’s compliance with the restrictive covenants set forth
in Section 2. The Release must become effective by the Release Deadline. If the
Release does not become effective by the Release Deadline, Employee will forfeit
any rights to severance. In no event will severance payments or benefits (other
than any Accrued Obligations)

 

9



--------------------------------------------------------------------------------

be paid or provided until the Release Deadline. Upon the Release Deadline, any
payments delayed from the date Employee terminates employment through the
Release Deadline will be payable in a lump sum without interest as soon as
administratively practicable after the Release Deadline and all other amounts
will be payable in accordance with the payment schedule applicable to each
payment or benefit. In the event the termination occurs at a time during the
calendar year where the Release could become effective in the calendar year
following the calendar year in which Employee’s termination occurs, then any
severance payments or benefits that would be considered Deferred Payments will
be paid on the first payroll date to occur during the calendar year following
the calendar year in which such termination occurs, or, if later, (i) the
Release Deadline, (ii) such time as required by the payment schedule provided
above that is applicable to each payment or benefit, or (iii) the Delayed
Initial Payment Date. Employee acknowledges and agrees that the Company’s
payment of severance pay and benefits (except Accrued Obligations) constitutes
good and valuable consideration for such Release.

(h) MITIGATION; OFFSET. In the event of termination of Employee’s employment
prior to the end of the Term, Employee shall use Reasonable Efforts to seek
other executive-level employment in order to mitigate the Cash Severance
Payments payable under paragraph 1(d), (e) or 1(f) (except Accrued Obligations).
“Reasonable Efforts” shall mean the efforts that would reasonably be expected to
be taken by a reasonable person seeking executive-level employment. If Employee
obtains other employment during the Severance Period, the amount of any Cash
Severance Payments provided to Employee under paragraph 1(d), (e) or (f) hereof
(except Accrued Obligations) which has been paid to Employee shall be refunded
to the Company by Employee in an amount equal to any compensation earned by
Employee as a result of employment with another employer during the Severance
Period. For clarity, no amounts greater than the Cash Severance Payments
provided to Employee under Section 1(d), (e) or (f) hereof need be refunded. In
addition, all future Cash Severance Payments payable by the Company under
paragraph 1(d), (e) or (f)) to Employee during the Severance Period shall be
offset by the amount earned by Employee from another employer. For purposes of
this paragraph 1(h), Employee shall have an obligation to inform the Company
regarding Employee’s employment status and corresponding compensation following
termination and during the period encompassing the Term (including, without
limitation, the Severance Period).

(i) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Employee’s accrued but unpaid Base Salary
through the date of death or termination of employment for any reason, as the
case may be; and (ii) any compensation previously earned by Employee (together
with any interest or earnings thereon) that has not yet been paid and that is
not otherwise paid at a later date pursuant to any deferred compensation
arrangement of the Company to which Employee is a party, if any (provided, that
any election made by Employee pursuant to any deferred compensation arrangement
that is subject to Section 409A of the Code regarding the schedule for payment
of such deferred compensation shall prevail over this Section 1(i) to the extent
inconsistent herewith).

(j) SECTION 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, including any regulations and
guidance issued thereunder (“Section 409A”), to the extent Section 409A is
applicable to this Agreement. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered by the Company in a manner consistent with such

 

10



--------------------------------------------------------------------------------

intention and to avoid the pre-distribution inclusion in income of amounts
deferred under this Agreement and the imposition of any additional tax or
interest with respect thereto. Without limiting the generality of the foregoing,
to the extent required in order to comply with Section 409A, amounts that would
otherwise be payable under this Agreement during the six-month period
immediately following the date of termination of the Employee’s employment shall
instead be paid on the first business day after the date that is six months
following the Employee’s “separation from service” within the meaning of
Section 409A. Each payment and benefit payable under this Agreement is intended
to constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

2. CONFIDENTIAL INFORMATION; DUTY OF LOYALTY; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

(a) CONFIDENTIALITY. Employee acknowledges that while employed by the Company
Employee will occupy a position of trust and confidence. The Company has
provided and shall continue to provide Employee with Confidential Information.
Employee shall hold in a fiduciary capacity for benefit of the Company and its
subsidiaries and affiliates, and shall not, except as may be required to perform
Employee’s duties hereunder or as required by applicable law, without limitation
in time, communicate, divulge, disseminate, disclose to others or otherwise use,
whether directly or indirectly, any Confidential Information. “Confidential
Information” shall mean information about the Company or any of its subsidiaries
or affiliates, and their respective businesses, employees, consultants,
contractors, suppliers, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by Employee in the course of employment by the
Company or any of its subsidiaries or affiliates, including (without limitation)
any proprietary knowledge, trade secrets, data, formulae, processes, methods,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale, information relating to accounting or tax
strategies and data, information and client and customer lists and all papers,
resumes, and records (including computer records) of the documents containing
such Confidential Information. For purposes of this Section 2(a), information
shall not cease to be Confidential Information merely because it is embraced by
general disclosures for financial reporting purposes or because individual
features or combinations thereof are publicly available. Notwithstanding the
foregoing provisions, if Employee is required to disclose any such confidential
or proprietary information pursuant to applicable law or a subpoena or court
order, Employee shall promptly notify the Company in writing of any such
requirement so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions hereof.
Employee shall reasonably cooperate with the Company to obtain such a protective
order or other remedy. If such order or other remedy is not obtained prior to
the time Employee is required to make the disclosure, or the Company waives
compliance with the provisions hereof, Employee shall disclose only that portion
of the confidential or proprietary information which he is advised by counsel
that he is legally required to so disclose. Employee acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. Employee
agrees to deliver or return to the Company, at the Company’s request at any time
or upon termination or expiration of Employee’s employment, all documents,
computer tapes and

 

11



--------------------------------------------------------------------------------

disks, plans, initiatives, strategies, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) created by or on behalf
of the Company or its subsidiaries or affiliates or prepared by Employee in the
course of Employee’s employment by the Company and its subsidiaries or
affiliates. As used in this Agreement, “subsidiaries” and “affiliates” shall
mean any company controlled by, controlling or under common control with the
Company.

(b) DUTY OF LOYALTY. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Employee, Employee hereby agrees and covenants that:
Until the longer of (i) the last day of the Term and (ii) a period which
includes the last day of the month of the 18 month period following the
Employee’s date of termination of employment for any reason, including the
expiration of the Term (the “Restricted Period”), Employee shall not, directly
or indirectly, engage in, assist or become associated with a Competitive
Activity. For purposes of this Section 2(b): (i) a “Competitive Activity” means,
at the time of Employee’s termination, any business or other endeavor in any
jurisdiction of a kind being conducted by the Company or any of its subsidiaries
or affiliates (or demonstrably anticipated by the Company or its subsidiaries or
affiliates), including, without limitation, those that are engaged in the
provision of any lodging or travel related services (including, without
limitation, corporate travel services), in any jurisdiction as of the Effective
Date or at any time thereafter (such affiliates including, without limitation,
Hotels.com, Hotwire, Inc.); and (ii) Employee shall be considered to have become
“associated with a Competitive Activity” if Employee becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, (i) Employee
may make and retain investments during the Restricted Period, for investment
purposes only, in less than five percent (5%) of the outstanding capital stock
of any publicly-traded corporation engaged in a Competitive Activity if stock of
such corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Employee is not otherwise affiliated with such
corporation, (ii) Employee may serve as an employee or partner (or otherwise
hold an ownership interest) in an investment firm that has an ownership interest
in a partnership, corporation or other organization that is engaged in a
Competitive Activity provided such ownership interest does not constitute
greater than 20% of such investment firm’s total assets under management and
Employee is not directly involved with the provision of direction or management
of such entity; and (iii) Employee may serve as an employee of or partner (or
otherwise hold an ownership interest) in a consultancy or investment bank
engaged in providing advisory services to entities engaged in Competitive
Activities provided that Employee is not directly involved in the provision of
the advisory services to such entities.

(c) NON-SOLICITATION OF EMPLOYEES. Employee recognizes that he or she will
possess Confidential Information about other employees, officers, directors,
agents, consultants and independent contractors of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he or she will possess about these
employees, officers, directors, agents, consultants and independent contractors
is not generally known, is of substantial value to

 

12



--------------------------------------------------------------------------------

the Company and its subsidiaries or affiliates in developing their respective
businesses and in securing and retaining customers, and will be acquired by
Employee because of Employee’s business position with the Company. Employee
agrees (i) that, during the Restricted Period, Employee will not, directly or
indirectly, hire or solicit or recruit the employment or services of (i.e.,
whether as an employee, officer, director, agent, consultant or independent
contractor), or encourage to change such person’s relationship with the Company
or any of its subsidiaries or affiliates, any employee, officer, director,
agent, consultant or independent contractor of the Company or any of its
subsidiaries or affiliates provided, however, that a general solicitation of the
public for employment shall not constitute a solicitation hereunder so long as
such general solicitation is not designed to target, or does not have the effect
of targeting, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates and (ii) that
Employee will not convey any Confidential Information or trade secrets about any
employees, officers, directors, agents, consultants and independent contractors
of the Company or any of its subsidiaries or affiliates to any other person
except within the scope of Employee’s duties hereunder.

(d) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS, PARTNERS. During the Restricted
Period, Employee shall not, without the prior written consent of the Company,
directly or indirectly, solicit, attempt to do business with, or do business
with any customers of, suppliers (including providers of travel inventory) to,
business partners of or business affiliates of the Company or any of its
subsidiaries or affiliates (collectively, “Trade Relationships”) on behalf of
any entity engaged in a Competitive Activity, or encourage (regardless of who
initiates the contact) any Trade Relationship to use the services of any
competitor of the Company or its subsidiaries or affiliates, or encourage any
Trade Relationship to change its relationship with the Company or its
subsidiaries or affiliates.

(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments shall be made for
hire by the Employee for the Company or any of its subsidiaries or affiliates.
“Employee Developments” means any, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work or authorship that (i) relates to the business or
operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to the Employee or
work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours. All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term. To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the Employee hereby assigns to the Company all such
proprietary rights. The Employee shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.

 

13



--------------------------------------------------------------------------------

(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Employee shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time.

(g) REMEDIES FOR BREACH. Employee expressly agrees and understands that Employee
will notify the Company in writing of any alleged breach of this Agreement by
the Company, and the Company will have 30 days from receipt of Employee’s notice
to cure any such breach.

Employee expressly agrees and understands that the remedy at law for any breach
by Employee of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Employee’s violation of any provision
of this Section 2 the Company shall be entitled to obtain from any court of
competent jurisdiction immediate injunctive relief and obtain a temporary order
restraining any threatened or further breach as well as an equitable accounting
of all profits or benefits arising out of such violation. Nothing in this
Section 2 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Employee of any of the provisions of this Section 2, which may
be pursued by or available to the Company.

(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of the Term and/or Employee’s employment with the Company and, as applicable,
shall be fully enforceable thereafter in accordance with the terms of this
Agreement. If it is determined by a court of competent jurisdiction in any state
that any restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

3. TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, including, but not limited to,
the First Agreement, the Second Agreement and the First Amendment to Employment
Agreement. Employee acknowledges and agrees that neither the Company nor anyone
acting on its behalf has made, and is not making, and in executing this
Agreement, the Employee has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement. All Stock Option Agreements and Restricted Stock Unit Agreements
between Employee and the Company survive and are hereby incorporated by
reference into this Agreement.

4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of a transfer of Employee to any entity affiliated with the Company and/or
the merger, consolidation, transfer, or sale of all or substantially all of the
assets of the Company with or to any other individual or entity, this Agreement
shall, subject to the provisions hereof, be binding upon and inure to the
benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties, and obligations of the Company hereunder, and all
references herein to the “Company” shall refer to such successor.

 

14



--------------------------------------------------------------------------------

5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Employee hereunder, as may be
required from time to time by applicable law, governmental regulation or order.

6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, or extended beyond expiration of the Term (regardless of continued
employment), except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

9. INDEMNIFICATION. The Company shall indemnify and hold Employee harmless for
acts and omissions in Employee’s capacity as an officer, director or employee of
the Company to the maximum extent permitted under applicable law, as set forth
in the Certificate of Incorporation and Bylaws of Expedia, Inc. (Delaware).

10. ACKNOWLEDGEMENT. Employee acknowledges and agrees that neither the execution
of this Agreement, nor the reduction of his duties (including any change in the
reporting structure of Employee) or any reduction of his Base Salary constitute
a breach of the Second Agreement or give Employee the right to resign from his
employment for “Good Reason” (as defined in the Second Agreement) and receive
any benefits payable thereon.

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

 

EXPEDIA, INC.

/s/ Robert J. Dzielak

By:    Robert J. Dzielak Title: Executive Vice President, General Counsel &
Secretary Dated: April 17, 2013

/s/ Dhiren R. Fonseca

Dhiren R. Fonseca Dated: April 17, 2013

 

16